June 16, 2017


                                                            Supreme Court

                                                            No. 2016-15-Appeal.
                                                            (PC 12-6179)



        Amberleigh Hudson                :

                v.                       :

GEICO Insurance Agency, Inc., d/b/a      :
GEICO General Insurance Company.




           NOTICE: This opinion is subject to formal revision before
           publication in the Rhode Island Reporter. Readers are requested to
           notify the Opinion Analyst, Supreme Court of Rhode Island,
           250 Benefit Street, Providence, Rhode Island 02903, at Telephone
           222-3258 of any typographical or other formal errors in order that
           corrections may be made before the opinion is published.
                                                                 Supreme Court

                                                                 No. 2016-15-Appeal.
                                                                 (PC 12-6179)
                                                               (Concurrence begins on Page 16)
                                                               (Dissent begins on Page 18)
                                                               (Dissent begins on Page 20)



           Amberleigh Hudson                 :

                    v.                       :

   GEICO Insurance Agency, Inc., d/b/a       :
   GEICO General Insurance Company.


             Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       Justice Goldberg, for the Court. The plaintiff, Amberleigh Hudson (plaintiff), is before

the Supreme Court on appeal from a Superior Court judgment in a jury-waived trial in favor of

the defendant, GEICO Insurance Agency, Inc., d/b/a GEICO General Insurance Company

(defendant or GEICO), in this underinsured motorist (UM) insurance case. This appeal first

came before the Court on October 25, 2016, pursuant to an order directing the parties to appear

and show cause why the issues raised in this appeal should not be summarily decided. After

hearing the arguments of counsel and examining the memoranda filed by the parties, we

concluded that cause had been shown and assigned this case to the regular calendar for further

briefing and argument. We heard oral arguments on April 5, 2017. For the reasons set forth

herein, we vacate the judgment of the Superior Court.




                                              -1-
                                         Facts and Travel

       The parties in this case entered into an agreed statement of facts. In the early morning

hours of February 11, 2012, plaintiff and her then-boyfriend, Gregory Hurst (Hurst), left

Murphy’s Pub in Providence and headed south on Allens Avenue toward the Amazing Super

Store, located on the corner of Allens Avenue and Thurbers Avenue. Hurst was driving his

Saab, which was insured by defendant (the GEICO policy), and plaintiff was a passenger. Hurst

pulled into the parking lot and parked the vehicle “with a plan to then exit the vehicle and go into

the Amazing Super Store.” Hurst and plaintiff remained in the vehicle “for a minute or two to

talk,” when they heard the sound of a crash, signifying an automobile collision, on nearby Allens

Avenue. The couple exited the Saab, crossed the parking lot of the Amazing Super Store, and

the two southbound lanes of Allens Avenue in order to reach the nearby accident scene. While

Hurst called 9-1-1, plaintiff went to the rear of the vehicles to retrieve the license plate numbers.

While looking down at a license plate, plaintiff heard somebody yell “car.” A third vehicle,

traveling north on Allens Avenue, then struck the accident vehicles, adjacent to where plaintiff

was standing. She was injured as a result of this impact.

       The plaintiff settled a claim against the operator of the vehicle that hit her; however, she

has alleged that this did not fully compensate her for her injuries. Consequently, plaintiff filed a

claim with defendant seeking relief through Hurst’s GEICO policy that insured the Saab. The

GEICO policy afforded protection to passengers “occupying” the insured vehicle at the time of

the accident. The policy defined “occupying” as “in, upon entering into or alighting from [the

vehicle].” The defendant denied plaintiff’s claim, on the ground that she was not “occupying”

the insured vehicle at the time of her injuries. The plaintiff filed this action in Superior Court on

November 30, 2012, and the case was reached for trial on June 17, 2015.



                                                -2-
       Prior to trial, and based on the agreed statement of facts, the parties filed cross-motions

for judgment as a matter of law, stipulating that there were no genuine issues of material fact and

that the sole issue before the Superior Court was whether plaintiff was “occupying” the Saab at

the time of the accident. In its motion, defendant maintained that plaintiff was precluded from

recovery based upon the unambiguous language of the GEICO policy. The plaintiff responded

that she was entitled to coverage in light of the broad interpretation of “occupying” set forth by

this Court in General Accident Insurance Co. of America v. Olivier, 574 A.2d 1240 (R.I. 1990).1

In a written decision issued on August 4, 2015, the trial justice rejected defendant’s argument

that the plain language of the GEICO policy should be the focus of the coverage analysis and,

instead, analyzed the term “occupying” in light of the four prongs of Olivier.

       The trial justice concluded that plaintiff failed to establish a causal connection between

the insured Saab and her injuries and, therefore, could not move past the first prong of Olivier.

Although declaring that the failure to meet the first prong of Olivier rendered the remainder of



1
  In General Accident Insurance Co. of America v. Olivier, 574 A.2d 1240 (R.I. 1990), this Court
applied four criteria set forth by the Pennsylvania Supreme Court in Utica Mutual Insurance Co.
v. Contrisciane, 473 A.2d 1005 (Pa. 1984), under which a motorist using an insured vehicle
would be considered to be “occupying” that vehicle within the meaning of the policy. Those
factors are as follows:

               “(1) there is a causal relation or connection between the injury and
               the use of the insured vehicle;

               “(2) the person asserting coverage must be in a reasonably close
               geographic proximity to the insured vehicle, although the person
               need not be actually touching it;

               “(3) the person must be vehicle oriented rather than highway or
               sidewalk oriented at the time; and

               “(4) the person must also be engaged in a transaction essential to
               the use of the vehicle at the time.” Olivier, 574 A.2d at 1241
               (quoting Utica Mutual Insurance Co., 473 A.2d at 1009).
                                               -3-
the analysis moot, the trial justice noted that plaintiff also failed to satisfy the third requirement

that she was “vehicle oriented” at the time of the injury. Accordingly, the trial justice held that

plaintiff could not recover UM benefits under the terms of the GEICO policy because she was

not “occupying” the insured vehicle at the time of the incident giving rise to her injuries. A final

judgment was entered in favor of defendant on October 9, 2015, from which plaintiff has

appealed to this Court.2

                                       Standard of Review

        “This case was tried upon a set of stipulated facts. Review of the trial justice’s decision

in these cases is ‘narrowly defined.’” Delbonis Sand & Gravel Co. v. Town of Richmond, 909
A.2d 922, 925 (R.I. 2006) (quoting Hagenberg v. Avedisian, 879 A.2d 436, 441 (R.I. 2005)).

“[T]he trial court does not play a fact-finding role, but is limited to ‘applying the law to the

agreed-upon facts.’” Id. (quoting Hagenberg, 879 A.2d at 441). “[Q]uestions of law and

statutory interpretation are reviewed de novo by this Court.” Hagenberg, 879 A.2d at 441

(quoting Webster v. Perrotta, 774 A.2d 68, 75 (R.I. 2001)). Likewise, “[o]ur review of a trial

justice’s decision on a motion for judgment as a matter of law is de novo.” McGarry v. Pielech,

47 A.3d 271, 279 (R.I. 2012) (quoting Medeiros v. Sitrin, 984 A.2d 620, 625 (R.I. 2009)).

                                              Analysis

       Before this Court, plaintiff argues that the trial justice erroneously interpreted the Olivier

factors as applied to the facts of this case, and she maintains that, at the time of her injuries, she

was “occupying” the insured vehicle. The plaintiff agrees with the trial justice’s finding on the

second prong of Olivier—that she was in a reasonably close geographic proximity to the insured

2
 The plaintiff prematurely filed a notice of appeal on August 20, 2015. This Court, however,
will treat the premature notice of appeal as if it had been timely filed after the judgment was
entered. See Russell v. Kalian, 414 A.2d 462, 464 (R.I. 1980) (citing Beauvais v. Notre Dame
Hospital, 120 R.I. 271, 387 A.2d 689 (1978)).
                                                -4-
vehicle at the time of her injuries—but she claims on appeal that the trial justice erroneously

interpreted the first prong by applying too strict a standard in considering the existence of a

causal connection between the insured vehicle and the accident. As to Olivier’s third prong,

plaintiff urges the Court to abandon the third prong—which mandates that the injured person be

“vehicle oriented” at the time of their injury—suggesting that it is “ambiguous, confusing, and

indeed, useless.” In regard to the fourth prong, plaintiff submits that this Court should hold that,

in light of the mandate in G.L. 1956 § 11-56-1, the rendering of reasonable assistance as a Good

Samaritan, constitutes an “essential transaction” for purposes of UM coverage. Section 11-56-1

provides, in pertinent part:

               “Any person at the scene of an emergency who knows that another
               person is exposed to, or has suffered, grave physical harm shall, to
               the extent that he or she can do so without danger or peril to
               himself or herself or to others, give reasonable assistance to the
               exposed person. Any person violating the provisions of this section
               shall be guilty of a petty misdemeanor * * *.”

        The defendant on the other hand contends that plaintiff waived her § 11-56-1 argument

by not raising it at trial and that the issue is moot because whether plaintiff was acting under

compulsion of the statute when she rendered aid at the scene of the accident is a factual

determination which should be reserved for the trial justice. Alternatively, defendant claims that

a Good Samaritan can only be “occupying” an insured vehicle if each of the four prongs of

Olivier is satisfied and that the trial justice properly found those elements to be lacking in this

case.

        This is the first occasion on which this Court is called upon to address the particular

interplay between § 11-56-1, the Good Samaritan Act, and the term “occupying” a motor

vehicle, as defined in an insurance contract. As a threshold issue, we pass on defendant’s

contention that this seminal argument is waived or otherwise moot. We reject that argument.

                                               -5-
       “This Court’s ‘raise-or-waive’ rule precludes our consideration of an issue that was not

raised or articulated at trial.” In re Miguel A., 990 A.2d 1216, 1223 (R.I. 2010) (citing Resendes

v. Brown, 966 A.2d 1249, 1254 (R.I. 2009)); see also Hydro-Manufacturing, Inc. v. Kayser-Roth

Corp., 640 A.2d 950, 959 (R.I. 1994) (“It is well settled that a party may not ‘advance new

theories or raise new issues in order to secure a reversal of the lower court’s determination.’”

(quoting Nedder v. Rhode Island Hospital Trust National Bank, 459 A.2d 960, 963 (R.I. 1983))).

We cannot agree with defendant’s contention that the raise-or-waive rule precludes this Court

from considering plaintiff’s argument that she acted as a Good Samaritan pursuant to § 11-56-1.

Certainly, plaintiff advanced her Good Samaritan theory to the lower court, as the decision of the

trial justice is replete with references to plaintiff’s rescue efforts as having been those of a Good

Samaritan. Indeed, the trial justice recognized that this Court “has yet to address whether

rendering aid as a Good Samaritan” satisfies the requirements of Olivier.

       We also reject as meritless defendant’s contention that plaintiff’s argument is moot and

that our resolution thereof would be equivalent to an advisory opinion. “[A] case is moot if it

raised a justiciable controversy at the time the complaint was filed, but events occurring after the

filing have deprived the litigant of an ongoing stake in the controversy.” City of Cranston v.

Rhode Island Laborers’ District Council, Local 1033, 960 A.2d 529, 533 (R.I. 2008) (quoting

Seibert v. Clark, 619 A.2d 1108, 1110 (R.I. 1993)). This case is not moot, as both plaintiff and

defendant have a continuing stake in whether UM benefits should be afforded to plaintiff under

the terms of the GEICO policy.

       Therefore, because the issues before the Court are neither waived nor otherwise moot, we

turn to the fundamental question before this Court: Whether, in light of § 11-56-1, a Good

Samaritan who was injured while rendering roadside aid may be considered to be “occupying”



                                                -6-
an insured motor vehicle for purposes of UM coverage under that vehicle’s insurance policy.

We look first to the term “occupying” as defined in the GEICO policy.

                                       The GEICO Policy

       In the recent case of Jackson v. Quincy Mutual Fire Insurance Co., No. 2016-19-Appeal,

2017 WL 1843873 (R.I. May 5, 2017), this Court articulated the proper interpretation to be

afforded to defined terms of an insurance policy. The approach that controls the interpretation

can be classified as either inclusive or exclusive, based on whether the policy clause at issue

includes a person other than the named insured within the coverage afforded or seeks to exclude

the named insured from the coverage.         Specifically, we recognized the “general principle

favoring broad coverage” as the cornerstone for the analysis. That principle reads as follows:

               “[W]here the policy provision under examination relates to the
               inclusion of persons other than the named insured within the
               protection afforded, a broad and liberal view is taken of the
               coverage extended. But, if the clause in question is one of
               exclusion or exception, designed to limit the protection, a strict
               interpretation is applied.” Id. at *3 (quoting Peerless Insurance Co.
               v. Luppe, 118 A.3d 500, 510 (R.I. 2015)).

This declaration serves to harmonize this Court’s general rule that “when examining an

insurance policy, * * * ‘[the court] shall not depart from the literal language of the policy absent

a finding that the policy is ambiguous,’” Allstate Insurance Co. v. Ahlquist, 59 A.3d 95, 98 (R.I.

2013) (quoting Beacon Mutual Insurance Co. v. Spino Brothers, Inc., 11 A.3d 645, 649 (R.I.

2011)), with the salutary purpose underlying UM provisions, which is “to indemnify an insured

motorist for loss when recovery from the uninsured tortfeasor is unavailable.” Ladouceur v.

Hanover Insurance Co., 682 A.2d 467, 469 (R.I. 1996) (citing Amica Mutual Insurance Co. v.

Streicker, 583 A.2d 550, 553 (R.I. 1990)). In this context, the coverage extended under an

insurance policy rests, in large part, on the radius of the lens through which we view the policy’s



                                               -7-
terms. See Jackson, 2017 WL 1843873 at *3 (“[T]he guidepost in determining whether to apply

a broad and liberal view of the terms in an insurance policy or whether a strict interpretation of

the language is more appropriate is whether the language relates to inclusion of persons within

the policy or exclusion of the insured from protection.”). Accordingly, when the terms of an

insurance policy operate to exclude the insured from the protections of his policy, we look no

further than the plain language of the policy. Id. But if the terms of an insurance policy

arguably serve to include an individual other than the named insured within the coverage

afforded, we employ a broad and liberal view of the policy language. Id.

       Before this Court, plaintiff, a passenger and person other than the named insured, seeks to

be included within the protection afforded under Hurst’s GEICO policy. Accordingly, this Court

is obligated to read the terms of the GEICO policy broadly to determine whether, at the time of

her injuries, plaintiff was “occupying” the insured Saab. In applying a liberal interpretation to

the term “occupying”—defined in the GEICO policy as “in, upon entering into or alighting

from”—we are guided by the factors set forth in Olivier, 574 A.2d at 1241.

                                           Occupancy

       Although the facts in this case deviate from those in Olivier and its progeny, see Olivier,

supra; see also D’Antuono v. Narragansett Bay Insurance Co., 721 A.2d 834 (R.I. 1998); General

Accident Insurance Co. of America v. D’Alessandro, 671 A.2d 1233 (R.I. 1996), in that plaintiff

was acting as a Good Samaritan and not a conventional passenger, Olivier remains the governing

standard for according a broad interpretation to the terms of an insurance policy. Additionally,

we recognize that some jurisdictions require that each of the four factors adopted in Olivier be

fulfilled in their entirety in order to satisfy the occupancy requirement.         See Petika v.

Transcontinental Insurance Co., 855 A.2d 85, 90 (Pa. Super. Ct. 2004) (declining to find



                                              -8-
occupancy where the plaintiff failed to satisfy the “vehicle oriented” prong). However, this

Court has recognized that the Olivier factors serve only as a guide to employing a broad

interpretation of the term “occupying.” See D’Alessandro, 671 A.2d at 1235 (“In Olivier * * *

we set forth four factors to be considered in assessing whether an insured is ‘occupying’ a

vehicle when an accident occurs * * *.” (emphasis added)). In our opinion, such a strict

adherence is in stark contrast to the general purpose underpinning the four factors—to extend

coverage broadly. Therefore, we are of the opinion that a plaintiff may fail to satisfy a portion of

the Olivier criteria, but may nonetheless be “occupying” an insured vehicle for purposes of UM

coverage. This determination is intensely fact-driven.

       The first prong of Olivier necessitates that there be “a causal relation or connection

between the injury and the use of the insured vehicle.” Olivier, 574 A.2d at 1241 (quoting Utica

Mutual Insurance Co., 473 A.2d at 1009). In Olivier, we interpreted this prong to require some

“nexus” between the insured motor vehicle and the claimant’s injuries. Id. at 1242 (recognizing

the Florida Supreme Court’s construction of the phrase as “not meaning ‘proximately caused by’

but as having a broader meaning that simply required some nexus between the motor vehicle and

the injury” (citing Government Employees Insurance Co. v. Novak, 453 So. 2d 1116, 1119 (Fla.

1984))). Additionally, we recognized that, in liberally construing that prong, “it [is] unnecessary

that the automobile be the instrumentality of the injury; neither would the type of conduct that

causes the injury of necessity be foreseeably identifiable with the normal use of the vehicle.” Id.

       Applying this construction to the undisputed facts of this case demonstrates a sufficient

nexus between the insured motor vehicle and plaintiff’s injuries, in that plaintiff was inside the

insured vehicle when she heard the collision and exited the vehicle in order to offer assistance at

the nearby scene.     Even under a narrow construction of the policy language, she was



                                               -9-
“occupying” the vehicle when she became aware of the collision and was compelled to render

assistance to the victims of the accident—an action that precipitated her unfortunate and

significant injuries. See Olivier, 574 A.2d at 1242 (“It was her status as a passenger in the

insured vehicle that precipitated the whole unfortunate series of events.”). In our opinion, these

facts establish a nexus between the insured motor vehicle and plaintiff’s injuries sufficient to

successfully meet the first prong of Olivier. We are not confronted with a scenario in which

plaintiff had already departed the vehicle and was proceeding into the Amazing Super Store

when she became aware of the emergency; in that circumstance, a causal connection between her

injuries and the insured vehicle might be less certain. However, those are not the facts in this

case.

        This Court need not address the second prong, requiring that a plaintiff “be in a

reasonably close geographic proximity to the insured vehicle,” Olivier, 574 A.2d at 1241,

because the trial justice found this element to have been satisfied, and the parties do not dispute

that finding. Accordingly, we address the third prong, that plaintiff “be vehicle oriented rather

than highway or sidewalk oriented at the time [of the injury].” Id.

        Although this Court has not had occasion to consider the phrase “vehicle oriented” since

Olivier, we take guidance from those courts that have done so. In Etter v. Travelers Insurance

Companies, 657 N.E.2d 298 (Ohio Ct. App. 1995), the Appellate Court of Ohio explained that an

individual is no longer “vehicle oriented” when the person has “severed his connection with [the

vehicle]” or rather, “when [the individual] is on his own without any reference to [the vehicle].”

Id. at 301 (a passenger who steps out of a taxicab to pay his fare is still “vehicle oriented” (citing

Allstate Insurance Co. v. Flaumenbaum, 308 N.Y.S.2d 447, 463 (N.Y. 1970))); see also In re

Estate of Anderson, 720 N.W.2d 124, 128, 129 (Wis. Ct. App. 2006) (holding that decedent, who



                                                - 10 -
had dismounted his motorcycle and “was not demonstrating any intent to get back on the

motorcycle,” had “severed his relationship with the motorcycle” and therefore, was not “vehicle-

oriented”).

       In considering whether a motorist has severed his or her connection with the vehicle,

courts often look to the intent of the individual and the purpose for being outside the vehicle.

See Moherek v. Tucker, 230 N.W.2d 148, 152 (Wis. 1975) (looking to claimant’s “purpose and

intent” in determining whether he severed his relationship with the vehicle); see also Petika, 855
A.2d at 90 (stating that the individual’s “purpose for being outside of his vehicle when the

accident occurred is what controls when assessing whether he was ‘vehicle oriented’”).

       In Lynn v. Westport Insurance Corp., 258 F. App’x 438 (3d Cir. 2007), the Third Circuit

Court of Appeals, applying Pennsylvania law, explained that a person remains “vehicle oriented”

if that person had “been in the vehicle, had something occur which required them to exit the

vehicle for a brief time before they could continue their journey, had full intention of returning to

their vehicle, and [was] struck by another vehicle while performing the action that would allow

them to continue their journey.” Id. at 442 (citing Petika, 855 A.2d at 85). The court determined

that, if an individual’s purpose for being outside the vehicle was “the means to the end of getting

back in the vehicle and continuing the journey,” then that individual remains vehicle oriented.

Id.

       We are persuaded by the reasoning in the aforementioned cases. It is our opinion that,

where a departure from an insured vehicle is incident to a temporary interruption in an otherwise

continuing excursion, and upon completion of the occasion causing the brief interruption the

individual intends to continue on with his venture, he remains “vehicle oriented.” The fact that

the vehicle may be parked for a minute or two does not alter this conclusion.



                                               - 11 -
        This Court is satisfied that plaintiff’s departure from the insured vehicle was incident to a

temporary interruption in an otherwise unfinished excursion into the Amazing Super Store and

that, upon completion of the occurrence causing the interruption, plaintiff intended to resume her

journey. It is undisputed that plaintiff exited the insured vehicle for the purpose of rendering aid

to the victims of a motor vehicle collision in close proximity, and for no other purpose. The

collision was a mere temporary interruption that compelled plaintiff to immediately exit her

vehicle and provide assistance.

        The stipulated facts in this case establish that plaintiff intended to exit the vehicle and

enter the store; however, she had not yet done so at the time of the collision. Indeed, the couple

could, at any time, have abandoned their plans to shop and simply continued on their way. The

plaintiff was inside the vehicle at the time of the collision, the driver having parked a minute or

two earlier, and exited for the purpose of rendering assistance. Accordingly, under a broad

construction of the phrase “vehicle oriented,” we are satisfied that plaintiff has met this prong.

        There is no general consensus among the courts that have addressed the status of a Good

Samaritan in the insurance coverage context. In Aetna Casualty & Surety Co. v. Kemper

Insurance Co., 657 F. Supp. 213, 215 (E.D. Pa. 1987), the court determined that two Good

Samaritans were “highway-oriented” when they left their insured vehicle for the purpose of

helping the driver of a disabled vehicle and were subsequently injured by a passing truck.

Likewise, in Downing v. Harleysville Insurance Co., 602 A.2d 871 (Pa. Super. Ct. 1992), the

Pennsylvania court held that the plaintiff ceased being “vehicle oriented” and became “highway

oriented” when he left his insured vehicle for the purpose of rendering aid to the driver of a

disabled vehicle. Id. at 874. However, such a narrow construction is not in accordance with our

policy to broadly interpret the factors set forth in Olivier.



                                                 - 12 -
       We are aware of only one state that has abandoned the third prong—that the individual be

“vehicle oriented” rather than highway or sidewalk oriented at the time of the injury—

categorizing it as inconsistent with the remainder of the four-part test. See Cherry v. Truck

Insurance Exchange, 892 P.2d 768, 772 (Wash. Ct. App. 1995) (finding that the “vehicle

oriented” factor “create[s] an internal inconsistency in [the] * * * four-part test”); see also

Butzberger v. Foster, 89 P.3d 689, 695-96 (Wash. 2004) (en banc) (abandoning the “vehicle

oriented” factor because it “is contrary to the underlying purpose of the other three factors and is

unhelpful” and stating, “[a]lthough Rau [v. Liberty Mutual Insurance Co., 585 P.2d 157 (Wash.

Ct. App. 1978),] created the vehicle oriented factor, the opinion itself does not explain how a

vehicle oriented factor helps illuminate the reasonable expectations of the insured or suggest a

method for its application”). Although this may be the road of the future, we are not inclined to

embark upon it at this time.

       In regard to the fourth prong, that the individual be engaged in a transaction essential to

the use of the vehicle at the time of his or her injuries, we are persuaded by plaintiff’s argument

that, in light of § 11-56-1, a willingness to render aid at the scene of a motor vehicle collision as

a Good Samaritan, is inherently part of the use of a motor vehicle in this state. In Butzberger, 89

P.3d at 697,3 the Supreme Court of Washington stated: “Rescuing a stranded driver who is

injured or in peril is essential to the continued use of the vehicle, as the vehicle cannot continue

to its destination until the rescue has been accomplished.” The court reasoned that “a Good



3
  In Butzberger v. Foster, 89 P.3d 689, 698 (Wash. 2004) (en banc), the court concluded that the
Good Samaritan was entitled to recover UM benefits from the policy insuring the vehicle he was
driving, as well as the policy insuring the disabled vehicle that he was assisting at the time of his
injuries. In the case at bar, this Court is faced with a claim for recovery only under the terms of
the GEICO policy insuring Hurst’s Saab, and not the vehicles involved in the accident. Our
holding today should not be interpreted as applying to an insurance policy covering a disabled
vehicle.
                                               - 13 -
Samaritan is unable to ignore the sight of a perilously stranded motorist” and thus, held that “a

rescue effort to assist an occupant of another vehicle is a transaction essential to the use of [the

rescuer’s] vehicle.” Id. at 697, 698.

       We are persuaded by this reasoning. In light of § 11-56-1, not only is a Good Samaritan

“unable to ignore” the call of distress at the scene of an accident, but he or she is statutorily

required to render reasonable assistance. Although we have yet to address the affirmative duty

imposed upon motorists under § 11-56-1, we are not called upon to do so at this time. We need

only look to the time-honored observation of Justice Cardozo for support for our holding:

“Danger invites rescue. The cry of distress is the summons to relief. * * * The risk of rescue, if

only it be not wanton, is born of the occasion. The emergency begets the man.” Wagner v.

International Railway Co., 133 N.E. 437, 437, 438 (N.Y. 1921). Moreover, “[t]he law has long

recognized that seeing a person injured or in peril compels those called to follow the example of

the Good Samaritan to provide assistance.” Butzberger, 89 P.3d at 698 (citing Gardner v.

Loomis Armored Inc., 913 P.2d 377, 381 (Wash. 1996) (en banc)). Consequently, the “public

policy of encouraging citizens to save others from life threatening situations” dictates that Good

Samaritans should be protected. Gardner, 913 P.2d at 381.

       Certainly, the law of this state recognizes the value of encouraging the reasonable efforts

of Good Samaritans. In Ouellette v. Carde, 612 A.2d 687, 689-90 (R.I. 1992), this Court

considered the public policy concerns supporting the common law rescue doctrine—a canon

codified in part by § 11-56-1.4 In Oullette, 612 A.2d at 690, we stated that the “law places a



4
  “The rescue doctrine is a rule of law holding that one who sees a person in imminent danger
caused by the negligence of another cannot be charged with contributory negligence in a
nonreckless attempt to rescue the imperiled person.” Ouellette v. Carde, 612 A.2d 687, 689 (R.I.
1992) (citing 57A Am.Jur.2d Negligence § 1079 (1989)).


                                               - 14 -
premium on human life, and one who voluntarily attempts to save a life of another should not be

barred from complete recovery.”           This Court declared that, “[t]he [rescue] doctrine was

developed to encourage rescue.”          Id. at 689.   With respect to § 11-56-1, we likewise are

confident that this statute is a declaration of policy by the Legislature to spur rescue.

Accordingly, in the face of a long-standing public policy to encourage the rescue of others from

perilous situations, we are satisfied that a motorist who exits his or her vehicle in order to

provide reasonable assistance to victims at the scene of an accident is engaged in a transaction

essential to the use of that vehicle.5

        We note that, at oral argument, defendant suggested that a Good Samaritan need not exit

his or her vehicle in order to render aid. With the exception of making a 9-1-1 call, we can

hardly envision a circumstance in which a Good Samaritan could remain in his or her vehicle

while simultaneously rendering reasonable assistance. An effort to administer assistance to

victims at the scene of an accident necessitates that the Good Samaritan exit his or her vehicle to

attempt rescue efforts.

        The facts before this Court unquestionably illustrate that plaintiff exited the vehicle to

render aid to the victims of the collision on Allens Avenue. Therefore, by leaving the insured

vehicle in order to administer rescue efforts, plaintiff was engaged in a transaction essential to




5
   This Court acknowledges that some courts have reached opposite conclusions when
considering whether a motorist rendering aid at the scene of an accident is engaged in a
transaction essential to the use of a motor vehicle. See Aetna Casualty & Surety Co. v. Kemper
Insurance Co., 657 F. Supp. 213, 215 (E.D. Pa. 1987) (concluding that motorists who exited their
vehicle for the purpose of rendering aid to a disabled vehicle were not engaged in a transaction
essential to the use of their vehicle); see also Downing v. Harleysville Insurance Co., 602 A.2d
871, 874-75 (Pa. Super. Ct. 1992) (motorist who was injured when he was struck by a third party
while aiding a disabled vehicle was not engaged in a transaction essential to the use of his own
vehicle). However, in light of G.L. 1956 § 11-56-1 and the public policy of this state, we decline
to follow this line of cases.
                                                 - 15 -
the use of the insured vehicle sufficient to satisfy the fourth prong of Olivier, 574 A.2d at 1241.

To hold otherwise would be contrary to the public policy of this state.

       Accordingly, under our reading of Olivier, in the context of this case, we are of the

opinion that the plaintiff, who was injured while rendering roadside aid as a Good Samaritan,

was occupying the insured Saab for purposes of UM coverage. Therefore, the plaintiff is entitled

to recover under the terms of the GEICO policy.

                                            Conclusion

       For the reasons set forth herein, we vacate the judgment of the Superior Court. The

record shall be remanded to the Superior Court for further proceedings consistent with this

opinion.



       Justice Flaherty, concurring.        I am in full agreement with, and heartily join, the

conclusion reached by the majority in this case.1 At the same time, however, I am constrained to

express my belief that this Court, and other courts, have struggled to determine whether the facts

of each case, including the one before us, fit or can be forced to fit within the four prongs first

found to be “persua[sive]” in General Accident Insurance Co. of America v. Olivier, 574 A.2d
1240, 1241 (R.I. 1990). In my opinion, such exercises take on a life of their own and should be

abandoned in favor of a simpler approach.

       It cannot be gainsaid that, even in the face of a syllogistic prong analysis, the dominant

factors in these cases have been considerations of public policy.

       In General Accident Insurance Co. of America v. D’Alessandro, 671 A.2d 1233, 1235

(R.I. 1996), while struggling with the definition of “occupying” as limned by contractual

1
  Although I do not agree with the dissenting justices, I feel compelled to acknowledge their
scholarly and well-reasoned opinions in this close and difficult case.
                                              - 16 -
language contained in the insurance policy and the Olivier factors, this Court nonetheless sailed

through the fog to say “as a matter of public policy, protection should be given the named

insured in such policies against economic loss resulting from injuries sustained by reason of the

negligent operation of uninsured motor vehicles or hit-and-run motor vehicles.” Id. (quoting

Malo v. Aetna Casualty and Surety Co., 459 A.2d 954, 956 (R.I. 1983)).

       Very recently, in Jackson v. Quincy Mutual Insurance Co., No. 2016-19-Appeal, 2017
WL 1843873, at *3 (R.I. May 5, 2017), the Court said

               “[W]here the policy provision under examination relates to the
               inclusion of persons other than the named insured within the
               protection afforded, a broad and liberal view is taken of the
               coverage extended. But, if the clause in question is one of
               exclusion or exception, designed to limit the protection, a strict
               interpretation is applied.” Id. (quoting Peerless Insurance Co. v.
               Luppe, 118 A.3d 500, 510 (R.I. 2015)).

       It could not be clearer that this Court, and many other courts as well, view factual

scenarios and insurance contract verbiage through the prism of public policy. That said, in future

cases, I would jettison the somewhat unwieldy and difficult to understand Olivier factors in favor

of an approach that inquires “under the totality of the circumstances, was the plaintiff sufficiently

connected to the motor vehicle to be considered to be occupying it?”2

       It is my opinion that, after agonizing over the Olivier factors and trying mightily to see

which may fit in a given case, courts conclude with decisions that are based primarily on public

policy considerations.

       That said, I join in the reasoning and conclusion of the majority, confident that, by any

standard, it has reached the correct result.




2
 For instance, how many Olivier factors need a plaintiff overcome? Two? Three? Four weakly
but, in the alternative, two strongly?
                                               - 17 -
       Chief Justice Suttell, dissenting. The question presented in this appeal is really quite

simple. Essentially, it boils down to: Where do you draw the line? At what point does the causal

connection between an injured plaintiff and the insured motor vehicle become too attenuated to

hold that the plaintiff was “occupying” the vehicle at the time of the injuries?

       The majority raises a compelling and noble justification for extending coverage to

include the plaintiff in this case. Clearly, Ms. Hudson’s actions were commendable. It is the

statutory policy of this state to encourage the rendering of reasonable assistance at the scene of

an emergency.3 Moreover, G.L. 1956 § 11-56-1 purports to punish the failure to do so as a petty

misdemeanor in certain circumstances.4 Nevertheless, the extent of uninsured motorists (UM)

coverage is a matter of contract to be interpreted in accordance with the plain and ordinary

meaning of the terms of the insurance policy, Henderson v. Nationwide Insurance Co., 35 A.3d
902, 906 (R.I. 2012), in light of “what the ordinary reader and purchaser * * * would have

understood them to mean.” Goldstein v. Occidental Life Insurance Co. of California, 108 R.I.
154, 159, 273 A.2d 318, 321 (1971).

       In the case under review, Ms. Hudson, as a passenger in the insured vehicle, was entitled

to coverage under the UM provision of the policy “while occupying” the insured automobile.

The policy defines “occupying” as “in, upon entering into or alighting from.” Because plaintiff

relies upon the operative terms of the policy while seeking to include Ms. Hudson within the



3
  See Ouellette v. Carde, 612 A.2d 687, 689 (R.I. 1992) (explaining that the rescue doctrine,
which grants immunity to certain voluntary rescuers against contributory negligence claims,
“was developed to encourage rescue”); see also G.L. 1956 § 5-54-20.1; G.L. 1956 §§ 9-1-27; 9-
1-27.1; 9-1-34 (granting immunity from claims of ordinary negligence to certain individuals who
voluntarily or gratuitously render aid in an emergency).
4
  I take no position on the questions of whether G.L. 1956 § 11-56-1 applies to the facts of this
case or indeed whether it is enforceable at all.
                                               - 18 -
ambit of coverage, this Court employs a broad and liberal interpretation of the policy language.

Accordingly, the Court applies the four factors set forth in General Accident Insurance Co. of

America v. Olivier, 574 A.2d 1240 (R.I. 1990) when analyzing whether a non-named “insured”

is “occupying” an insured motor vehicle for purposes of UM coverage.

       The first prong of the Olivier criteria is whether “there is a causal relation or connection

between the injury and the use of the insured vehicle.” Olivier, 574 A.2d at 1241. This inquiry is

further refined in Olivier by this Court’s finding as persuasive an opinion of the Supreme Court

of Florida which construed policy language “arising out of the use of a motor vehicle” as simply

requiring “some nexus between the motor vehicle and the injury.” Government Employees

Insurance Co. v. Novak, 453 So. 2d 1116, 1119 (Fla. 1984). In my judgment, however, the nexus

required must be a reasonable one. In fact, this Court in Olivier found there to be a “substantial

nexus * * * between the decedent’s status as a passenger in the insured motor vehicle and her

being attacked * * *.” Olivier, 524 A.2d at 1242.5

       Under the circumstances of this case, I do not believe that Ms. Hudson has established a

causal relation between her injuries and the use of the insured vehicle. Rather, I am in agreement

with the trial justice that “[w]hen Ms. Hudson heard the crash and was alerted to the collision,

her presence inside the insured vehicle was merely incidental to the events that followed.” Ms.

Hudson and her companion had arrived at the Amazing Superstores and had parked the vehicle.

Presumably, the Amazing Superstores was not their final destination that evening; nevertheless,

they had in fact completed that segment of their overall journey.




5
  The Supreme Court of Florida in Novak also concluded that there was a “highly substantial
connection between [the injured party’s] use of the motor vehicle and the event causing her fatal
injury.” Government Employees Insurance Co. v. Novak, 453 So. 2d 1116, 1119 (Fla. 1984).
                                              - 19 -
         A salient consideration in circumstances in which the injured party is a so-called Good

Samaritan, I believe, ought to be whether the injured party was required to interrupt her or his

travel in order to render assistance at the scene of an emergency. See Butzberger v. Foster, 89
P.3d 689, 698 (Wash. 2004) (en banc). That was not the situation in the case at bar. Ms.

Hudson, rather, had reached her interim destination. She was sitting in a parked car when she

heard the sound of the accident; whether that was one or two minutes or one or two hours after

the car was parked matters not. As laudable as it is to provide her coverage, to do so requires, in

my view, an unreasonable expansion of the policy language.

         Accordingly, I do not believe that the plaintiff has established “a causal relation or

connection between the injury and the use of the insured vehicle.” I would, therefore, affirm the

judgment of the Superior Court.



         Justice Indeglia, dissenting. Although I agree with the thrust of the Chief Justice’s

dissent, I write separately to address points that I find worthy of additional discussion. Indeed,

“[o]ne can imagine few more sympathetic litigants than * * * a ‘Good Samaritan’ who stopped

his [or her] car * * * to help a stranded motorist. * * * It is natural to sympathize with a litigant

who has suffered harm caused by someone who cannot pay the consequences. But if sympathy

were a rule of contract construction, there would soon be no law of contracts left.”1 While I

understand that in deciding this particular case, the majority may have been moved by sympathy

for the plaintiff, who sustained injuries while offering aid to another, I am nevertheless

convinced that it has extended our jurisprudence well beyond our prior holdings and those of

other jurisdictions on the meaning of “occupying”; and, thus, I feel obliged to dissent.



1
    United States Fidelity and Guaranty Co. v. Goudeau, 272 S.W.3d 603, 605 (Tex. 2008).
                                               - 20 -
       With all due respect to the majority, I cannot fathom that plaintiff in this case was

occupying the insured vehicle such that she was entitled to UM coverage. Beyond the majority’s

ultimate conclusion, I take particular issue with its analysis of the first and third prongs of the

standard articulated in General Accident Insurance Co. of America v. Olivier, 574 A.2d 1240

(R.I. 1990), and its use of G.L. 1956 § 11-56-12 to conclude that the fourth prong was met.

       As an initial matter, I diverge from the broad lens through which the majority views the

Olivier factors. I have not come across a single case that corroborates the majority’s declaration

that “the general purpose underpinning the four [Olivier] factors” is “to extend coverage

broadly.”3 Instead, it appears that the majority conflates the idea that we broadly interpret the

term “occupying” vis-à-vis a passenger in an insured vehicle4 with the conclusion that we

sweepingly interpret each individual prong of the Olivier test. This logical leap is troubling; and,

because the starting point from which the majority broadly analyzes each factor is defective,

what follows is equally unsound. In my view, instead of analyzing each factor broadly, the

2
  As an aside, I find misleading the majority’s characterization of G.L. 1956 § 11-56-1 as a
“Good Samaritan” statute. The statute is entitled “Duty to assist,” and unlike “Good Samaritan”
statutes that immunize persons from liability for voluntarily and gratuitously rendering aid, § 11-
56-1 imposes criminal liability for the failure to render assistance in certain circumstances.
Thus, despite the majority’s repeated references to § 11-56-1 as a “Good Samaritan” statute, this
is a misnomer. See Dan B. Dobbs et al., The Law of Torts § 405 n.25 (2d ed. 2016) (“While
some label these ‘good Samaritan’ statutes, they are more properly called ‘bad Samaritan’
statutes. ‘Good Samaritan’ statutes immunize from negligence liability those defendants who do
assist a plaintiff in distress * * * [whereas bad Samaritan statutes] place a defendant under some
form of legal duty to assist and provide for criminal or civil liability for non-assistance.”).
3
  To be certain, the one case that the majority cites for this proposition comes up short. Beyond
the language cited not verifying this assertion, the case cited, General Accident Insurance Co. of
America v. D’Alessandro, 671 A.2d 1233, 1235 (R.I. 1996), actually cuts against the majority’s
claim because there the Court held that the defendant was not “occupying” her uninsured
vehicle. Id.
4
  “[T]his Court accorded a broad and liberal interpretation to the term ‘occupying’ as it related to
a passenger in an insured vehicle * * * .” Jackson v. Quincy Mutual Fire Insurance Co., No.
2016-19-Appeal, 2017 WL 1843873, at *3 (R.I. May 5, 2017) (describing this Court’s holding in
General Accident Insurance Co. of America v. Olivier, 574 A.2d 1240, 1243 (R.I. 1990)
(emphasis added)).
                                               - 21 -
majority largely overrides the Olivier test altogether with an approach that seeks to simply

reward a “Good Samaritan” by “extend[ing] coverage broadly.”

       I am moreover convinced that, although well-intentioned, the majority’s attempt to

clarify the law in this arena only further muddied the water for future litigants. The trial justice

interpreted Olivier to require that each prong be met for plaintiff to recover; however, the

majority’s opinion fails to clarify what our law requires to satisfy the Olivier test. The majority’s

declaration that “a plaintiff may fail to satisfy a portion of the Olivier criteria, but may

nonetheless be ‘occupying’ an insured vehicle for purposes of UM coverage” is equivocal at best

and only adds confusion to an otherwise murky legal standard. Indeed, the majority’s opinion

leaves litigants uncertain about whether it is necessary to satisfy each Olivier prong to fulfill its

standard.

       Additionally, I deem problematic the majority’s analysis of Olivier’s first prong.

Application of the majority’s reasoning makes it difficult to envision a circumstance that could

not meet the liberal “some nexus” standard for “a causal relation or connection between the

injury and the use of the insured vehicle.” Therefore, based on its nearly limitless scope, I am

convinced that it is time to reconsider the broad “some nexus” test that this Court adopted in

Olivier, citing to Government Employees Insurance Co. v. Novak, 453 So. 2d 1116 (Fla. 1984).

Novak did not involve UM coverage; rather, it involved personal injury protection (PIP)

insurance. Id. at 1117. Notably, when given occasion to apply the broader “some nexus”

standard to cases involving UM insurance, that very same court explicitly, and in my opinion

correctly, declined to do so. See Race v. Nationwide Mutual Fire Insurance Co., 542 So. 2d 347,

348-49 (Fla. 1989) (“However, we are unwilling to apply the liberal PIP interpretation of nexus




                                               - 22 -
to claims for UM benefits.”).5 Therefore, I believe that the trial justice’s use of a “but for”

standard when analyzing the first prong, although not this jurisdiction’s law, was more

appropriate because this Court should have never extended the broader “some nexus” test to the

UM context in the first instance.6

       The majority’s conclusion that the circumstances of this case satisfy the first prong, to me

lowers the bar so much that it is hard to imagine a scenario where a causal connection would not

be found. As such, I would have affirmed the trial justice’s finding in this respect. See, e.g.,

Gilbertson v. State Farm Mutual Auto Ins., 845 F.2d 245, 248 (10th Cir. 1988) (“The mere fact

that the use of the vehicle preceded the accident is not sufficient to establish the causal

connection. * * * There is hardly any activity in our society which is not preceded by the use of

an automobile.”); Ulrich v. United Services Automobile Association, 839 P.2d 942, 949 (Wyo.

1992) (“[B]ecause the use of an automobile has ‘some nexus’ to almost any action undertaken in

society, it is our persuasion that the test does not accurately reflect the intent of the parties

regarding the scope of UM coverage.”).

       I also deviate from the majority’s analysis of the third prong. It relies, in part, on Lynn v.

Westport Insurance Corp., 258 F. App’x 438, 442 (3d Cir. 2007), an opinion in which the Third

Circuit Court of Appeals held that a person is “vehicle oriented” if that person “had been in the

vehicle, had something occur which required them to exit the vehicle for a brief time before they

could continue their journey, had full intention of returning to their vehicle, and were struck by



5
  Curiously, in adopting the “some nexus” standard from the Florida Supreme Court in Olivier,
this Court did not acknowledge Race v. Nationwide Mutual Fire Insurance Co., 542 So. 2d 347
(Fla. 1989) and its adverse holding, which that same court handed down just one year before this
Court decided Olivier.
6
  We find additional support for the “but for” test in Butzberger v. Foster, 89 P.3d 689, 694
(Wash. 2004) (en banc)—a case that is heavily cited by the majority with respect to the fourth
prong but is notably absent from the majority’s discussion of the first prong.
                                               - 23 -
another vehicle while performing the action that would allow them to continue their journey.”

The majority then adopts this reasoning for determining whether a person is vehicle oriented.

        To fit plaintiff within this criterion and conclude that she was vehicle oriented, the

majority holds that “plaintiff’s departure from the insured vehicle was incident to a temporary

interruption in an otherwise unfinished excursion into the Amazing Super Store and that, upon

completion of the occurrence causing the interruption, plaintiff intended to resume her journey.”

This conclusion, however, is not grounded in the facts, and it is a stretch to conclude that

plaintiff interrupted her travel to assist the victim and “had full intention” to return to the vehicle.

See Lynn, 258 F. App’x at 442. The plaintiff was not en route to her destination (the Amazing

Super Store) when her travel was interrupted by her rescue attempt. Rather, she had already

arrived at the store and was merely waiting idly in the vehicle before entering. The only

remaining leg of her journey was from the parked vehicle into the Amazing Super Store, and

such a journey was pedestrian, not vehicular. As a result, rather than return to her vehicle,

plaintiff could access what awaited her in the Amazing Super Store by foot.

        In analyzing the fourth prong of the Olivier test, the majority relies on § 11-56-1.

Specifically, it maintains that “in light of § 11-56-1, a willingness to render aid at the scene of a

motor vehicle collision as a Good Samaritan, is inherently part of the use of a motor vehicle in

this state.” In this respect, the majority also states that “[a]lthough we have yet to address the

affirmative duty imposed upon motorists under § 11-56-1, we are not called upon to do so at this

time.” Yet, it appears that ultimately it has done just that in concluding that § 11-56-1 was a

declaration of public policy to encourage the rescue of others from perilous situations. This

statute, which to me is replete with vagueness, does not even mention motor vehicles. True, it




                                                 - 24 -
may apply in the automobile accident setting, but it is just as applicable to a pedestrian finding

someone lying in a pool of blood at the bus stop in Kennedy Plaza.

       Also with respect to the fourth prong, I question the majority’s reliance on Butzberger v.

Foster, 89 P.3d 689, 697 (Wash. 2004) (en banc), in which the Supreme Court of Washington

held that “a rescue effort to assist an occupant of another vehicle is a transaction essential to the

use of that vehicle.” While the majority cites to Butzberger for that proposition, it fails to note

that the Supreme Court of Washington narrowly confined this holding to “when a motorist

interrupts his or her travel to rescue a victim in another vehicle * * * .” Id. at 698 (emphasis

added). Hence, the conclusion in Butzberger was based on the fact that Butzberger intended to

proceed in his vehicle and continue his travel after concluding his rescue effort.7 Id. at 697-98.

       As noted above, I am perplexed at how the majority could maintain that plaintiff

interrupted her travel to assist the victim. Unlike those cases where the injured party was in a

vehicle involved in an accident or came upon the accident, like Butzberger, here plaintiff and the

vehicle she was in was off the road in a parking lot for one to two minutes intending to go into

the Amazing Super Store when she heard the collision. The plaintiff had already arrived at her

destination and was sitting in the parked vehicle before the accident. This is a critical distinction

that the Butzberger court relied on to distinguish United States Fire Insurance Co. v. Parker, 463
S.E.2d 464, 466 (Va. 1995), in which the Supreme Court of Virginia held that Parker was not

engaged in a transaction essential to the use of the vehicle. The Butzberger court noted that,

while both Parker and Butzberger used their vehicles as a means of transportation to work,

“Butzberger was struck and killed while still in the process of driving to work,” whereas “Parker

7
  Although I agree with the majority’s averment that whether an individual is “occupying” for
these purposes is “intensely fact-driven,” it appears that the majority has failed to heed its own
advice.


                                               - 25 -
on the other hand had already arrived at her jobsite, parked the insured truck, and was working

when she sustained her injuries * * * .” Butzberger, 89 P.3d at 698 n.6. Accordingly, in this

“intensely fact-driven” inquiry, Butzberger acknowledged the significant distinction between a

person en route to his or her destination who is interrupted before arriving there and one who

already arrived at the destination and parked the vehicle, like plaintiff. Because plaintiff fell into

the latter category, I am further convinced that she was not engaged in a transaction essential to

the use of the vehicle.

       Consequently, this case calls to mind the sound guidance of Sir William Blackstone that

“the liberty of considering all cases in an equitable light must not be indulged too far, lest

thereby we destroy all law[.] * * * And law, without equity, though hard and disagreeable, is

much more desirable for the public good than equity without law * * * .”8 Although I recognize

the plaintiff’s praiseworthy deed in coming to the aid of a person in distress, I am ultimately

persuaded that the following language cited by the trial justice in her decision should have

carried the day: this Court “is not at liberty to create bad law to cover good persons. If the Court

were to do so, it would right one wrong, [the plaintiff’s] injury, while creating another: holding

[the defendant] responsible even when the law said otherwise.”9 For these reasons, I must

respectfully dissent.




8
 1 William Blackstone, Commentaries *62.
9
 Greenwich Insurance Co. v. Hall, Civil No. 11-66-ART, 2012 WL 5868915, at *3 (E.D. Ky.
Nov. 20, 2012).


                                                - 26 -
STATE OF RHODE ISLAND AND                                      PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Amberleigh Hudson v. GEICO Insurance Agency,
Title of Case                        Inc., d/b/a GEICO General Insurance Company.

                                     No. 2016-15-Appeal.
Case Number
                                     (PC 12-6179)
Date Opinion Filed                   June 16, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Maureen McKenna Goldberg

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Netti C. Vogel
                                     For Plaintiff:

                                     Joseph J. Altieri, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Mark P. Dolan, Esq.
                                     Mark P. Dolan, Jr., Esq.




SU-CMS-02A (revised June 2016)